DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claims 1-6 are directed towards an apparatus (i.e., a vat for a three-dimensional manufacturing apparatus and a three-dimensional manufacturing apparatus). The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (see MPEP § 2112.01 I and § 2114-2115 for further details).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LIU (US 2016/0176112).
As to claim 1: LIU discloses a container or vat for holding additive manufacturing object forming material, the vat being formed of a sheet of material including or consisting of polyolefin ([0015]). Additionally, LIU discloses the resin fluid vat being mounted to a top planar surface of a rigid, optically transparent support plate or sheet in an additive manufacturing machine, such as a laser 3D printer ([0041]; FIG. 5A; FIG. 5B). Thus, LIU reads on the claimed vat for a three-dimensional manufacturing apparatus.
Furthermore, LIU discloses the vat 120 being thermoformed of flexible, resilient plastic; where FIG. 12 disclosed in LIU illustrates the vat 120 formed from a single, integral sheet of polymethylpentene polymer (i.e., the bottom surface being integrally formed with the vat as a single piece) and includes curved junctions or corners 122, 124 respectively, interconnecting each adjacent pair of side walls 126, 128 and vat release liner bottom 130 and side wall 126 extending upward from the release liner bottom 130 ([0036]; [0037]; [0047]; [0048]; [0049]; FIGs. 3-4; FIGs. 11-12; claim 1; claim 4). Hence, LIU reads on the claimed vat comprising a bottom surface of polymethylpentene, the bottom surface being integrally formed with the vat as a single piece. 
As to claim 2: LIU remains as applied above. LIU further discloses the claimed vat further comprising a side surface at least partially containing polymethylpentene ([0048]; FIG. 12). 
As to claim 3: LIU remains as applied above. LIU further discloses the claimed entire vat, including the bottom surface and the side surface, is formed with polymethylpentene ([0048]; FIG. 12). 
As to claim 4: LIU remains as applied above. As discussed above, LIU discloses the resin fluid vat being mounted to a top planar surface of a rigid, optically transparent support plate (i.e., manufacturing table) or sheet in an additive manufacturing machine, such as a laser 3D printer ([0041]; FIG. 5A; FIG. 5B) 
LIU discloses the resin fluid vat being installed on, and secured to, the support plate by means such as double stick tape, an adhesive, and/or mechanical clamping to a side wall or bracket in the additive manufacturing machine (i.e., detachably supporting the vat) ([0042]), equivalent to the claimed manufacturing table detachably supporting the vat.  
Moreover, LIU discloses the claimed light source configured to irradiate a material contained in the vat with light from below ([0005]; [0019]; [0053]; [0054]; [0055]; FIG. 5B; FIG. 8). LIU also discloses after an object lamina has been formed and adheres to the build plate 514, or to another lamina or set of lumina adhered to the build plate 514, the build plate 514 is lifted ([0005]; [0019]; [0044]; FIG. 5B)
As to claim 5: LIU remains as applied above. As discussed above, LIU discloses the resin fluid vat being mounted to a top planar surface of a rigid, optically transparent support plate (i.e., manufacturing table) or sheet in an additive manufacturing machine, such as a laser 3D printer ([0041]; FIG. 5A; FIG. 5B) and therefore reads on the claimed three-dimensional manufacturing apparatus comprising the vat according to claim 2 (see the rejection of claim 2).
LIU discloses the resin fluid vat being installed on, and secured to, the support plate by means such as double stick tape, an adhesive, and/or mechanical clamping to a side wall or bracket in the additive manufacturing machine (i.e., detachably supporting the vat) ([0042]), equivalent to the claimed manufacturing table detachably supporting the vat.  
Moreover, LIU discloses the claimed light source configured to irradiate a material contained in the vat with light from below ([0005]; [0019]; [0053]; [0054]; [0055]; FIG. 5B; FIG. 8). LIU also discloses after an object lamina has been formed and adheres to the build plate 514, or to another lamina or set of lumina adhered to the build plate 514, the build plate 514 is lifted ([0005]; [0019]; [0044]; FIG. 5B)
As to claim 6: LIU remains as applied above. As discussed above, LIU discloses the resin fluid vat being mounted to a top planar surface of a rigid, optically transparent support plate (i.e., manufacturing table) or sheet in an additive manufacturing machine, such as a laser 3D printer ([0041]; FIG. 5A; FIG. 5B) and therefore reads on the claimed three-dimensional manufacturing apparatus comprising the vat according to claim 3 (see the rejection of claim 3).
LIU discloses the resin fluid vat being installed on, and secured to, the support plate by means such as double stick tape, an adhesive, and/or mechanical clamping to a side wall or bracket in the additive manufacturing machine (i.e., detachably supporting the vat) ([0042]), equivalent to the claimed manufacturing table detachably supporting the vat.  
Moreover, LIU discloses the claimed light source configured to irradiate a material contained in the vat with light from below ([0005]; [0019]; [0053]; [0054]; [0055]; FIG. 5B; FIG. 8). LIU also discloses after an object lamina has been formed and adheres to the build plate 514, or to another lamina or set of lumina adhered to the build plate 514, the build plate 514 is lifted ([0005]; [0019]; [0044]; FIG. 5B)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: KOBAYASHI (US 2016/0059494) teaches a three-dimensional printing apparatus including a vat which is removably attached to the platform; and BARLOW et al. (US 2019/0344504) and HOLT et al. (US 2019/0366635 and US 2020/0047407) teach a stereolithographic 3D printer with a vat having a base provided with a film of polymethylpentene (PMP).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287.  The examiner can normally be reached on M-F, 9am-5pm, MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743